internal_revenue_service number release date index number --------------------------- ----------------------------- ------------------------- ----------------------------------------------- ------------------------- legend legend x department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-132759-06 date date ------------------------------ ------------------------ ----------------------- ---------------------- ----------------------- ------------------------ country d1 d2 d3 dear ----------------- this is in response to a letter dated date submitted on behalf of x by its authorized representative requesting a determination that x has sufficiently satisfied the requirements under sec_301_7701-3 of the procedure and administration regulations to file an election to be classified as a disregarded_entity for federal_income_tax purposes based on the doctrine_of substantial compliance facts the information submitted states that x was formed as a country per_se_corporation on d1 x converted from a per_se_corporation to a country eligible_entity effective d3 x intended to be classified as a disregarded_entity for federal tax purposes effective d3 however x inadvertently filed an erroneous form_8832 entity classification election the election provided an invalid effective date of d2 at which time x was still a per se plr-132759-06 corporation and ineligible to make an election to be classified as a disregarded_entity for federal_income_tax purposes law and analysis sec_301_7701-2 generally provides that a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-3 provides that an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301 b or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 further provides that so long as a business_entity is not classified as a corporation under sec_301_7701-2 or - an eligible_entity it may elect its classification for federal tax purposes sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is an association if all members have limited_liability except as provided in sec_301_7701-3 sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing a form_8832 with the appropriate service_center under sec_301_7701-3 this election will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed in the present case with regard to the effective date of the election x did not literally comply with the instructions to form_8832 or the requirements in the regulations for making an election to be classified as a disregarded_entity for federal tax purposes however literal compliance with the procedural instructions to make an election is not always required elections may be treated as effective where the taxpayer complied with the essential requirements of a regulation or of the instructions to the applicable form even though the taxpayer failed to comply with certain procedural directions therein see 67_tc_736 acq in result 1979_1_cb_1 conclusion based solely on the facts submitted and representations made we conclude that x substantially complied with the requirements for an election to be treated as a plr-132759-06 disregarded_entity for federal tax purposes under sec_301_7701-3 and that the election will be treated as satisfying the requirements of sec_301_7701-3 as of d3 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter will be sent to x’s first and second authorized representatives sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
